FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ARMEN BAGHDASARYAN,                    
                         Petitioner,        No. 05-72416
                 v.
                                            Agency No.
                                            A077-993-598
ERIC H. HOLDER   Jr., Attorney
General,                                      OPINION
                       Respondent.
                                       
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                Argued and Submitted
       September 30, 2009—Pasadena, California

                   Filed January 13, 2010

     Before: Harry Pregerson, Stephen Reinhardt and
         Kim McLane Wardlaw, Circuit Judges.

                 Opinion by Judge Pregerson




                             935
938                  BAGHDASARYAN v. HOLDER
                            COUNSEL

Shawn Sedaghat, Law Offices of Shawn Sedaghat, Encino,
California, for the petitioner.

Brigid Martin, United States Department of Justice, San Fran-
cisco, California; Michael L. Scott, for the respondent.


                             OPINION

PREGERSON, Circuit Judge:

   Armen Baghdasaryan (“Baghdasaryan”) is a native and cit-
izen of Armenia. Baghdasaryan petitions for review of the
Board of Immigration Appeals’s (“BIA”) decision affirming
the Immigration Judge’s (“IJ”) denial of his application for
asylum, withholding of removal, and protection under the
Convention Against Torture (“CAT”).1 Baghdasaryan was
threatened, harassed, fined, detained, and beaten because he
opposed the systemic government corruption, including the
extortion of bribes, perpetrated by General H. Hakopian, a
powerful politician and government official. We have juris-
diction under 8 U.S.C. § 1252, and we grant the petition in
part and remand.

         FACTUAL AND PROCEDURAL BACKGROUND

I.       FACTUAL BACKGROUND

   The BIA found Baghdasaryan to be credible. Accordingly,
we must accept Baghdasaryan’s testimony as true. See Kalubi
v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir. 2004) (“Testimony
must be accepted as true in the absence of an explicit adverse
credibility finding.”).
     1
   We do not reach the CAT claim, which the parties did not fully brief
and the BIA summarily dismissed.
                   BAGHDASARYAN v. HOLDER                  939
   In Armenia, Baghdasaryan operated a small business mak-
ing and distributing audio tapes from his home. In September
1995, Baghdasaryan moved his business to a store in a local
market owned by General Hakopian, a well-known general at
the Ministry of Defense, who later became a deputy of the
National Assembly. The market was similar to a swap meet,
with hundreds of vendors selling items in a large area. Bagh-
dasaryan obtained the proper permit to sell his goods, paid tax
on his sales, and remitted rent to General Hakopian for use of
his space in the market. The record does not show whether
General Hakopian was entitled to keep the entire amount of
rent payments for himself.

   One month later, Samvel Hakopian (“Samvel”), General
Hakopian’s nephew, and several other men came to Baghda-
saryan’s store and demanded $100 per month on behalf of the
General, in addition to rent. Baghdasaryan refused to pay and
filed a written complaint against General Hakopian with a
local judge. When Baghdasaryan received a second visit from
Samvel demanding money on General Hakopian’s behalf, he
followed up on his judicial complaint. Shortly thereafter,
Baghdasaryan was arrested and fined $100 by the tax author-
ity for working without a license that no other vendor was
required to have. Baghdasaryan could only operate his busi-
ness if he paid a monthly $100 “surcharge” to the tax author-
ity. Baghdasaryan eventually received the license after paying
a $500 bribe.

   After he was arrested and fined, Baghdasaryan began orga-
nizing the other business owners in the market to fight against
General Hakopian’s corruption. In February 1996, Baghda-
saryan and one hundred other business owners organized a
rally to publicize the bribes exacted by General Hakopian,
which they believed the government sanctioned. A few days
later, four individuals representing themselves as criminal
investigators entered Baghdasaryan’s store and conducted a
search without a warrant. Allegedly, the criminal investigators
received a complaint that Baghdasaryan was selling illegal
940                   BAGHDASARYAN v. HOLDER
items, but they failed to find any contraband in the store.
Around the same time, Baghdasaryan began receiving phone
calls threatening “dire consequences” if he did not withdraw
his complaint against General Hakopian.

   During this time, the business owners also went on strike
for two days. After the strike, General Hakopian became very
angry and told Baghdasaryan that he knew Baghdasaryan had
organized the strike. General Hakopian demanded that Bagh-
dasaryan either stop his organizing activities or face further
problems. Fearing harm to his family and himself, Baghda-
saryan started paying the monthly $100 bribe and did so for
several years.

   Baghdasaryan’s wife, Hamsik Aznavuryan, and their two
children were eligible under the Lautenberg Amendment to
seek asylum in the United States.2 Baghdasaryan sent his wife
and children to safety in the United States in February 2001,
and then resumed his organizing activities. Baghdasaryan
scheduled another rally for February 13, 2001. Several days
before this rally took place, militia men forcibly took Baghda-
saryan from his home in the early hours of the morning with-
out a warrant. The militia detained Baghdasaryan for twenty
days without charge. During his detention, Baghdasaryan was
beaten. During the beating, the Chief of the Criminal Section
told him that he must behave “normally” and that he was “de-
faming” and “raising his head” against the deputy of the
National Assembly, General Hakopian. The beating only
stopped when Baghdasaryan agreed to stop opposing General
Hakopian and exposing his corruption.

   When Baghdasaryan returned home from jail, his mother
informed him that she had received phone calls from people
  2
   The Lautenberg Amendment permits Jewish and evangelical Christian
refugees from the former Soviet Union and Indochina to seek asylum in
the United States. Aznavuryan and the children have resided legally in the
United States since 2001.
                      BAGHDASARYAN v. HOLDER                        941
associated with General Hakopian. The callers knew the
address of Baghdasaryan’s family’s in the United States and
threatened to harm his family if Baghdasaryan did not “be-
have . . . calmly.” Soon thereafter, Baghdasaryan had an emo-
tional breakdown, which required him to stay in the hospital
for two months.

   In May 2001, Baghdasaryan left Armenia and attempted to
join his family in the United States by traveling through South
America. This attempt failed, and he returned to Armenia
three months later, in August 2001. When Baghdasaryan
returned, two individuals from the Armenian National Secur-
ity Service met him and told him that “it would be much bet-
ter if [you] went back from where [you] just came from . . . .”

II.   PROCEDURAL HISTORY

   Baghdasaryan entered the United States using a fraudulent
visa on October 22, 2001. On October 30, 2001, the Immigra-
tion and Naturalization Service (“INS”)3 served Baghdasaryan
with a Notice to Appear. On January 21, 2002, Baghdasaryan
appeared before the IJ and did not concede removability.
Baghdasaryan submitted an application for asylum and with-
holding of removal based on political opinion. He also
requested relief under CAT. After the merits hearing, the IJ
issued an oral decision finding Baghdasaryan not credible and
alternatively held that he had not established a nexus to a pro-
tected ground. The IJ denied all forms of relief.

   Baghdasaryan appealed to the BIA. The BIA reversed the
IJ’s adverse credibility determination, but nevertheless dis-
missed the appeal for failure to establish a nexus to a pro-
tected ground. The BIA found “very little indication” that the
  3
    On March 1, 2003, the INS was abolished and its functions were trans-
ferred to the newly created Department of Homeland Security (“DHS”).
See Homeland Security Act of 2002 § 471, 6 U.S.C. § 291. We refer sim-
ply to the immigration agency simply as the “Government” in this opinion.
942                    BAGHDASARYAN v. HOLDER
Armenian government was imputing any political opinion to
Baghdasaryan and that Baghdasaryan was merely the “victim
[of] criminal misconduct.” The BIA also affirmed the IJ’s
denial of relief under CAT. Baghdasaryan timely appealed.

                     STANDARD OF REVIEW

   Because the BIA conducted a de novo review of the IJ’s
decision, our review is “limited to the BIA’s decision except
to the extent that the IJ’s opinion is expressly adopted [by the
BIA].” Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir.
2006). We typically review the BIA’s asylum and withhold-
ing of removal determinations under the substantial evidence
standard.4 See Sinha v. Holder, 564 F.3d 1015, 1020 (9th Cir.
2009). Under the substantial evidence standard, the BIA’s
determinations will be upheld “if the decision is ‘supported by
reasonable, substantial, and probative evidence on the record
considered as a whole.’ ” Zhao v. Mukasey, 540 F.3d 1027,
1029 (9th Cir. 2008) (quoting Abebe v. Gonzales, 432 F.3d
1037, 1039-40 (9th Cir. 2005) (en banc)). Reversal, however,
is appropriate when “the evidence in the record compels a rea-
sonable factfinder to conclude that the [BIA’s] decision is
incorrect.” Id.
  4
    Baghdasaryan argues that the BIA’s asylum and withholding of
removal determinations are reviewed de novo. Although we typically
review the BIA’s asylum and withholding of removal determinations for
substantial evidence, there is support for Baghadasaryan’s position that de
novo review applies here. When an applicant is deemed credible, we have
considered nexus issues to be questions of law entitled to de novo review.
See Singh v. Ilchert, 63 F.3d 1501, 1506 (9th Cir. 1995) (reviewing de
novo the BIA’s decision that the applicant was not persecuted on account
of imputed political opinion when the IJ made a favorable credibility find-
ing) superseded by statute on other grounds as stated by Parussimova v.
Mukasey, 555 F.3d 734, 739-40 (9th Cir. 2009). Because Baghadasaryan
is eligible for relief under either standard, it is unnecessary to reach this
issue.
                    BAGHDASARYAN v. HOLDER                    943
                         DISCUSSION

I.   THE BIA’S CONCLUSION THAT BAGHDASARYAN
     WAS INELIGIBLE FOR ASYLUM IS NOT
     SUPPORTED BY SUBSTANTIAL EVIDENCE

   [1] To be statutorily eligible for asylum, Baghdasaryan
must show that he is a refugee. 8 U.S.C. § 1158(b)(1). A refu-
gee is one who is “unable or unwilling to avail himself or her-
self of the protection of [his or her native] country because of
persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social
group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). “Ei-
ther past persecution or a well-founded fear of future persecu-
tion provides eligibility for a discretionary grant of asylum.”
Ratnam v. INS, 154 F.3d 990, 994 (9th Cir. 1998).

   [2] An applicant alleging past persecution has the burden of
establishing that (1) his treatment rises to the level of persecu-
tion; (2) the persecution was on account of one or more pro-
tected grounds; and (3) the persecution was committed by the
government, or by forces that the government was unable or
unwilling to control. Chand v. INS, 222 F.3d 1066, 1073 (9th
Cir. 2000).

   The BIA concluded that Baghdasaryan was not eligible for
asylum because he failed to establish a nexus between his
mistreatment and a protected ground. See 8 U.S.C.
§ 1101(a)(42)(A). This conclusion is contrary to the record
and our case law, which establishes that opposition to govern-
ment corruption is an expression of political opinion. See
Fedunyak v. Gonzales, 477 F.3d 1126, 1129 (9th Cir. 2007).
We hold that Baghdasaryan was harmed on account of politi-
cal opinion and, accordingly, we remand his petition to the
BIA to determine whether the harm that Baghdasaryan experi-
enced rose to the level of persecution.
944                    BAGHDASARYAN v. HOLDER
  A.    Nexus to a Protected Ground

   [3] A nexus is established when the past persecution is “on
account of” one or more of the grounds enumerated in 8
U.S.C. § 1101(a)(42)(A), which include race, religion, nation-
ality, membership in a particular social group, or political opin-
ion.5 See Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.
2008). To demonstrate a nexus between the harm Baghda-
saryan suffered and his political opinion, Baghdasaryan must
show (1) that he held, or his persecutors believed that he held,
a political opinion; and (2) that he was harmed because of that
political opinion. Navas v. INS, 217 F.3d 646, 656 (9th Cir.
2000). Although “[p]urely personal retribution is . . . not per-
secution on account of political opinion,” Grava v. INS, 205
F.3d 1177, 1181 n.3 (9th Cir. 2000), it is well established that
mixed motives do not negate a legitimate nexus to political
opinion, see, e.g., Fedunyak, 477 F.3d at 1130 (nexus estab-
lished where persecution is motivated by both personal greed
and applicant’s complaints about government extortion); Zhu
v. Mukasey, 537 F.3d 1034, 1045 (9th Cir. 2008) (nexus
established where Chinese woman harmed because of a per-
sonal dispute with a government official and the political act
of whistleblowing).

  The BIA concluded that Baghdasaryan was not eligible for
asylum because Baghdasaryan failed to demonstrate that his
mistreatment was motivated by an imputed political opinion6
and that “there is no evidence of any basis for his mistreat-
  5
     Baghdasaryan filed his application for relief prior to May 11, 2005, the
effective date of the REAL ID Act. Accordingly, nexus is evaluated
according to the “on account of” standard, rather than the “central reason”
standard codified in 8 U.S.C. § 1158(b)(1)(B)(i). See Sinha, 564 F.3d at
1021 n.3 (applying pre-REAL ID Act standards because petitioner’s asy-
lum application was filed before May 11, 2005).
   6
     An imputed political opinion arises when “[a] persecutor falsely attri-
butes an opinion to the victim, and then persecutes the victim because of
that mistaken belief about the victim’s views.” Canas-Segovia v. INS, 970
F.2d 599, 602 (9th Cir. 1992).
                   BAGHDASARYAN v. HOLDER                   945
ment other than his failure to pay the money requested.” The
BIA also noted that “it does not appear . . . that [Baghda-
saryan] was a victim of anything other than criminal miscon-
duct.” Substantial evidence does not support the BIA’s
conclusion that General Hakopian mistreated Baghdasaryan
merely because of a personal dispute. To the contrary, the evi-
dence in the record would compel a reasonable factfinder to
conclude that Baghdasaryan was mistreated because of his
political opinion.

    1.   Political Opinion

   [4] Whistle-blowing against government corruption is an
expression of political opinion. See, e.g., Zhu, 537 F.3d at
1044-45 (finding political opinion where a Chinese factory
worker wrote a letter of complaint to the town government
after her supervisor, who was also a government official,
raped her); Fedunyak, 477 F.3d at 1129 (finding political
opinion where Ukrainian business owner filed complaints
opposing government extortion scheme); Hasan v. Ashcroft,
380 F.3d 1114, 1120 (9th Cir. 2004) (finding political opinion
where a journalist wrote a newspaper article criticizing a cor-
rupt government official); Desir v. Ilchert, 840 F.2d 723, 724,
728-29 (9th Cir. 1988) (finding political opinion where a Hai-
tian fisherman refused to accede to extortion by government
security forces).

   [5] Here, Baghdasaryan opposed and publicly criticized
General Hakopian’s extortion scheme. He filed a complaint
with a judge, organized his fellow business owners at the mar-
ket into an informal union to fight the extortion, and held sev-
eral successful rallies and strikes to publicize the corruption.
Accordingly, Baghdasaryan is a whistle-blower whose oppo-
sition to General Hakopian’s corruption qualifies as a political
opinion.

  [6] The Government attempts to distinguish our whistle-
blower line of cases on the ground that this case does not
946                BAGHDASARYAN v. HOLDER
involve systemic government corruption. We disagree.
Where, as here, a government official uses the resources of
his office to extort bribes from many people, he is engaged in
more than aberrational conduct. See, e.g., Hasan, 380 F.3d at
1117, 1120 (holding that a journalist exposed systemic gov-
ernment corruption by writing an article about a corrupt gov-
ernment official who acted like a “godfather” with the
implicit permission of law enforcement and other government
officials); Zhu v. Mukasey, 537 F.3d 1034, 1044 (9th Cir.
2008) (holding that filing a complaint against a factory man-
ager, who was also a government official, for raping an
employee is a political act when interpreted as an act of oppo-
sition to the government).

   [7] Here, General Hakopian, like the corrupt government
official in Hasan, is a powerful figure who extorted bribes
from Baghdasaryan and hundreds of other business owners at
the market with the permission, and sometimes the assistance,
of law enforcement and other government officials. A review
of the evidence demonstrates that General Hakopian was
engaged in systemic government corruption. When Baghda-
saryan refused to pay the bribe and filed a complaint, the tax
authority arrested and fined him for working without a license
that no other market vendor needed. The “fine” was the same
amount as the bribe and Baghdasaryan could not obtain the
license until he paid the “fine” for several months. When
Baghdasaryan publicized General Hakopian’s extortion
scheme, the militia arrested him, detained him without a war-
rant for twenty days, and beat him while a top law enforce-
ment officer told him that he was “defaming” and “raising his
head” against General Hakopian. The National Security Ser-
vice also threatened Baghdasaryan. The participation of these
various government actors demonstrates that General Hakopi-
an’s corruption was systemic. Accordingly, a reasonable fact-
finder would be compelled to conclude that Baghdasaryan’s
whistleblowing activity against extortion and corruption was
an expression of his political opinion.
                   BAGHDASARYAN v. HOLDER                    947
    2.   Nexus

   [8] Moreover, a reasonable factfinder would be compelled
to conclude that Baghdasaryan was mistreated, at least in part,
because of his whistleblowing activity. Baghdasaryan was
threatened, harassed, arrested, and beaten after filing a com-
plaint and publicly protesting the government sanctioned
extortion practiced by General Hakopian. While Baghda-
saryan was beaten in detention, a top law enforcement official
told him that he was “defaming” and “raising his head”
against General Hakopian. This is direct and concrete evi-
dence that Baghdasaryan was beaten because of his opposi-
tion to the government corruption perpetrated by General
Hakopian. Because the BIA ignored this compelling evidence
of nexus, its conclusion that Baghdasaryan failed to establish
nexus is not supported by substantial evidence.

  Despite the compelling evidence of nexus in the record, the
Government urges us to find that Baghdasaryan was merely
“on the wrong side of a personal dispute with the powerful
owner of the market who was also a government official.” To
support its position, the government cites two cases, Molina-
Morales v. INS, 237 F.3d 1048 (9th Cir. 2001) and Zayas-
Marini v. INS, 785 F.2d 801 (9th Cir. 1986). Neither of these
cases are controlling.

   In Molina-Morales, the petitioner was persecuted after fil-
ing a rape complaint against the leader of a political party, but
we declined to find a nexus based on political opinion because
the petitioner did not have a political opinion and no evidence
suggested that any political opinion was imputed to him. 237
F.3d at 1051. Here, unlike in Molina-Morales, Baghdasaryan
demonstrated that he held a political opinion—opposition to
the systemic government corruption perpetrated by General
Hakopian. Moreover, unlike in Molina, the record suggests
that a political opinion was imputed to Baghdasaryan. A top
law enforcement official indicated that Baghdasaryan was
detained and beaten because he was “defaming” and “raising
948                    BAGHDASARYAN v. HOLDER
his head” against General Hakopian. This comment indicates
that the Armenian government viewed Baghdasaryan as a
protestor and punished him for his resistance to government
corruption. Thus, Molina-Morales does not govern this case.

   Zayas-Marini is also inapposite. In that case, we declined
to find persecution on account of political opinion where the
petitioner was a member of the Paraguayan elite who had per-
sonal disputes with several individuals in the ruling political
party. 785 F.2d at 806. Subsequent cases have limited Zayas-
Marini to situations in which the persecuted and persecutor
are social and political equals, and where the persecutors act
solely out of their individual capacities.7 Here, there is a sub-
stantial disparity between the social and political power of
General Hakopian, a powerful regional official, and Baghda-
saryan, a struggling small business owner. Moreover, Bagha-
dasaryan experienced mistreatment by officials acting under
color of law, including the milita, National Security forces,
and the tax authority, rather than private individuals acting in
their individual capacities. Accordingly, Zayas-Marini is not
controlling.

   While some of the harm that Baghdasaryan experienced
may have been motivated by the personal greed of General
Hakopian, substantial evidence does not support the BIA’s
determination that Baghdasaryan was harmed for personal
reasons alone. Baghdasaryan’s testimony that he was
harassed, threatened, arrested, and beaten by the government
compels the conclusion that he was harmed, at least in part,
  7
    See Zhu, 537 F.3d at 1044 (distinguishing Zayas-Marini because police
acting under the color of law threatened the petitioner, rather than private
individuals acting in their individual capacities); Desir v. Ilchert, 840 F.2d
723, 728 (9th Cir. 1988) (distinguishing Zayas-Marini because the peti-
tioner was not the social and political equal of his persecutor); Lazo-
Majano v. INS, 813 F.2d 1432, 1436 (9th Cir. 1986) (same), overruled on
other grounds by Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en
banc).
                       BAGHDASARYAN v. HOLDER                          949
due to his political opinion expressed through his opposition
to government corruption.

  B.    Committed by the Government

    The BIA concluded that Baghdasaryan was only a “victim
. . . of criminal misconduct.” Therefore, the BIA did not view
the Armenian government to be the source of Baghdasaryan’s
persecution. This conclusion is not supported by substantial
evidence.

   [9] “[W]hen the government is responsible for the persecu-
tion, the third prong of our asylum inquiry is satisfied without
further analysis.” Baballah v. Ashcroft, 367 F.3d 1067, 1078
(9th Cir. 2004). Here, the evidence shows that Baghdasaryan
was mistreated by the militia, National Security Service, the
tax authority, and criminal investigators. Accordingly, any
reasonable factfinder would be compelled to find that the
Armenian government mistreated Baghdasaryan on account of
his political opinion, as expressed through his opposition to
government corruption. We therefore remand to the BIA to
consider whether the threats, harassment, fines, detention, and
beating that Baghdasaryan experienced rose to the level of per-
secution.8
  8
    Neither the IJ nor the BIA explicitly considered whether the mistreat-
ment that Baghdasaryan experienced rose to the level of persecution.
Accordingly, we are compelled to remand this question to the BIA. See,
e.g., Deloso v. Ashcroft, 393 F.3d 858, 865 n.5 (9th Cir. 2005). In doing
so, however, we note the credible evidence that Baghdasaryan was
detained, beaten, and threatened on numerous occasions. See, e.g., Ahmed
v. Keisler, 504 F.3d 1183, 1194 (9th Cir. 2007) (finding that detentions,
beatings, and threats rose to the level of persecution where they were dis-
proportionate to applicant’s civil disobedience); Ndom v. Ashcroft, 384
F.3d 743, 756 (9th Cir. 2004) (finding that threats and detentions for a
total of twenty-five days constitutes persecution), superseded by statute on
other grounds as stated by Parussimova v. Mukasey, 555 F.3d 734, 739-
40 (9th Cir. 2009).
950                BAGHDASARYAN v. HOLDER
II.    BAGHDASARYAN’S            APPLICATION FOR
       WITHHOLDING OF          REMOVAL SHOULD BE
       RECONSIDERED

   [10] The BIA dismissed Baghdasaryan’s appeal from the
IJ’s denial of his application for withholding of removal with-
out any explanation. This lack of explanation is understand-
able because the BIA concluded that Baghdasaryan failed to
establish nexus, which is required to establish eligibility for
withholding of removal. See 8 C.F.R. § 1208.16(b). Because
we conclude that Baghdasaryan has established nexus, we
remand for a determination of whether he is eligible for with-
holding of removal, in addition to asylum.

                       CONCLUSION

   For these reasons, we conclude that the BIA’s denial of
asylum is not supported by substantial evidence. We remand
with instructions for the BIA to determine whether the mis-
treatment that Baghdasaryan experienced on account of his
political opinion rose to the level of persecution. We also
remand for the BIA to consider whether Baghdasaryan is eli-
gible for withholding of removal.

      GRANTED AND REMANDED.